The plaintiff’s petition for special relief and motion for stay and the defendant’s motion for instruction are considered. Former Judge Maurice E. Schoenberger is appointed as a fact finder before whom the parties shall present evidence, including testimony on the issue plaintiff raises. Former Judge Maurice E. Schoenberger shall make findings on any factual matters controverted by the parties and submit his findings to this Court. In light of defendant’s willingness to defer collection of plaintiff’s dues pending adjudication of the issue raised, instruction becomes moot by entry of this order and is denied.